DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant arguments/remarks  received 09/25/2020. 
2.	Claims 31 - 60 are newly added claims.
4.	Claims 1 - 30 has been cancelled.
5.	Claims 31 - 60 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
1. 	 A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action
has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
 
Response to Arguments
1.	Newly  filed claims 31 – 60 on 09/25/2020 necessitated a new ground(s) of rejection presented in this Office action. The claims were thoroughly reviewed and a new grounds of rejection is presented below for the applicant consideration.
Claim objections
1.	The dependency of claim 35 is incorrect, the WUR parameter was not mentioned in claim 1 and hence could not be refer back to claim 1 . Claim 35 needs to be rewritten to depend on claim 34.Appropriate correction is required.
2. 	 Similarly claim 36 refer to the duty cycle which first appear in claim 35, hence claim 36 dependency is incorrect for depending on claim 31. Appropriate correction is required.
3.	See claims 41, 45, 49, 53 and 59 having the same problem as set forth in the above claim objections.
4. 	Claim 57 ends with a double period. Appropriate correction is required.
5.  	The acronym WUR needs to be place where it was first expanded, i.e in the preamble of claim 43 (2nd line) where it first appeared in the claim set.


Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 32, 43 and 47 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	A. 	The last line of claim 32 recites the term “the WUR packet”, however there is no mentioning of the term “WRU packet” in the prior claim limitations. There is insufficient antecedent basis for this limitation in the claim. 
B.	The preamble of claim 43 uses the term “Wake up radio packet”, however the body of the claim recites “the wake up radio frame”. The examiner recommends to change the word packet to frame in the preamble of claim 43 to provide sufficient antecedent basis for this limitation in the claim.
C.	The preamble of claim 47 uses the term “Wake up radio frame”, however the body of the claim recites “the wake up radio packet”. The examiner recommends to change the word packet to frame to provide sufficient antecedent basis for this limitation in the claim.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 31 -32, 34 – 38, 40 – 55 and 57 - 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0077641 A1) in view of Shellhammer et al. (US 2019/0082385 A1, the provisional application 62/557,123 date is relied on for support, a copy of this provisional application and Drawings were included in the previous office action) and Huang et al. (US 2020/0178178 A1, the foreign application date of JP-2017-165789 dated August 30 2017 is relied on , a copy of the translated document with highlighted pertinent paragraphs is included for the applicant consideration).
	Claim 31, Yang, An apparatus to communicate a wake-up radio (WUR) frame (see figure 3, label transmitting device 305), the apparatus comprising: 
a memory; and  logic circuitry coupled with the memory to generate a WUR Physical layer protocol data unit (PPDU)  (¶ 0071 (figure 11),  Processor label 1104 and a memory label 1106, means for generating a wake up packet. See ¶ 0045 where the WUP is generally viewed as a PPDU), wherein the WUR PPDU comprises an on-off keying (OOK) signal (figure 4A, label 410, the entire shaded region is the wake up packet, and is modulated by OOK. See ¶ 0045 where the WUP is generally viewed as a PPDU), a sequence of a WUR preamble (Figure 4A, label 411, the wakeup preamble consists of PN sequence) 
Yang does not disclose: to indicate a data rate of transmission of one or more OOK orthogonal frequency-division multiplexing (OFDM) symbols of a medium access control (MAC) frame of the WUR frame, wherein a duration of transmission of the preamble is 128 microseconds for a low data rate and a duration of transmission of the preamble is 64 microseconds for a high data rate, wherein the MAC frame comprises an action frame to enter a WUR mode.
However in the same field of endeavor Shelhammer discloses: to indicate a data rate of transmission of one or more OOK orthogonal frequency-division multiplexing (OFDM) symbols of a medium access control (MAC) frame of the WUR frame (¶ 0055, in the preamble of the wake up message a pattern is embedded to indicate the first data rate and another indicator is also embedded to indicate a second data rate. Note ¶ 0089 - ¶ 0090, also discloses the same wake up packet structure as the primary as having a preamble, signals fields and a data field, the wakeup packet is also modulated by OOK modulation scheme. ¶ 0091 went on to discloses that the preamble of the wakeup packet carries the indicator of the wakeup message), wherein a duration of transmission of the preamble is 128 microseconds for a low data rate and a duration of transmission of the preamble is 64 microseconds for a high data rate, (¶ 0112 (last sentence), the preamble can be of a short version that is 32 bits or a long preamble that is 128 bits, , the preamble bit duration is 1 microsecond, hence the short preamble has a duration of 32 microseconds and the long duration is 128 microseconds. In addition ¶ 0114 (last sentence) clearly states that the long preamble indicates that the wakeup message was transmitted at a low data rate and the short preamble indicates that the wakeup message was transmitted at a high data rate. The long preamble in the last sentence of ¶ 0112 has a duration of 128 microseconds and the short preamble has a duration of 32 microseconds] [Support in the provisional application (62/557, 123) of Shellhammer can be found in ¶ 0053, 0057, 0062 – 0063, 0070, 0072].
The examiner is aware that the claim requires 64 microseconds preamble instead of 32 microseconds, however this is configurable to a person having ordinary skilled in the art ( PHOSITA). In other words the preamble can design to be of 64 microseconds or any other length as desired, such assertion is supported in the reference of Du et al. (US 2020/0037251 A1), ¶ 0132, where it can be assumed that the duration of the preamble (transmission time) is 64 microseconds of the wakeup radio frame.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s system in view of Shellhammer. The motivation for making the above modification would have been decrease the transmit duration of the wakeup message, that is instead of placing the indicator in the signal field it is now being placed in the preamble (¶ 0090 - ¶ 0091, Shellhammer). 
	Yan in view of Shellhammer does not disclose: wherein the MAC frame comprises an action frame to enter a WUR mode.
	In the same field of endeavor Huang discloses: wherein the MAC frame comprises an action frame to enter a WUR mode. (figure 11, the entire frame is a mac frame, that contains an action frame 1100. ¶ 0083 clearly states that the WUR mode element can be included in the WUR action frame .See page 12, 27 , figure 11 and 13 in the foreign priority document for support. The term comprising can also means part of the MAC frame contain  the action frame this can be seen in supporting reference of Kim et al. (US 2009/0046682 A1), see ¶ 0070 and ¶ 0072. the references of Huang or Kim taken alone or in combination cover the scope of the cited limitation above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s system in view of Shellhammer and Huang. The constructed MAC frame containing an action frame with WUR mode can be incorporated into the WUR frame of the primary reference would have been obvious because a particular known technique was recognize as part of the ordinary capabilities of one skilled in the art [KSR at 1396].

Claims 38 and 43 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 31. For the non-transitory computer readable medium see ¶ 0006, 0008, 0010 and ¶ 0071 of Yang.

Claims 47, 51 and 55 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 31. The only difference being that the frame is decoded at the receiving end. The decoder/ decoding process is seen in ¶ 5, 52, 78, 88 and 91 of Shellhammer.

Claim 32, Shellhammer further discloses: The apparatus of claim 31, further comprising a processor, the memory coupled with the processor (¶ 0009), a radio coupled (¶ 0050, low and high power radio) with [[the]]a physical layer device (¶ 0065 of Shellhammer, PHY layer of the transceiver), and one or more antennas coupled with the radio (¶ 0063, number of antennas)
Yang further discloses: to transmit WUR PPDU (¶0047,  0057, PPDU)  with an orthogonal frequency-division multiple access (OFDMA) modulated signal with OFDM symbols of an IEEE 802.11 preamble (¶ 0062, ¶ 0042, “PPDU” and 802.11 preamble) on a channel followed by OOK OFDM symbols of the WUR packet on a sub-band of the channel.  (¶ 0044, ¶ 0050 and ¶ 0042, part of the entire bandwidth of 5MHZ is used to transmit the OOK OFDM symbol packet this is refer to as a sub bad of the channel).
For motivation see claim 1.

 	 Regarding claim 34, Huang discloses:  The apparatus of claim 31, wherein the action frame comprises a WUR parameters field to comprise one or more parameters related to WUR operation.  (figure 12 (¶ 0025) is the mode element, the mode element as seen in ¶ 0083 can be in the action frame, the mode element consists of different parameters as seen in figure 12).

 	Claims 40, 44, 48, 52 and 58 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 34.

 	Regarding claim 35, The apparatus of claim 31, wherein the WUR parameters field comprises a duty cycle field.  .  (figure 12 (¶ 0025) is the mode element, the mode element as seen in ¶ 0083 can be in the action frame, ¶ 0134 states that the user specific field consist of parameters such as a duty cycle schedule , ¶ 0054 clearly states the three parameters that entails the duty cycle schedule).

 	Regarding claim 36, The apparatus of claim 31, the duty cycle field to comprises a value indicative of a duty cycle.  (¶ 0054, the user specific field consist of the duty cycle as seen in ¶ 0134 and in ¶ 0054 the duty cycle schedule consist of a value that is the period of the duty cycle).

Claims 41, 45, 49, 53 and 59 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 36.

Regarding claim 37, The apparatus of claim 31, wherein the action frame comprises a WUR mode element.  (figure 12 (¶ 0025) is the mode element, the mode element as seen in ¶ 0083 can be in the action frame).

Claims 42, 46, 50,54 and 60 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 37.

Claim 57, Shellhammer further discloses: The non-transitory computer-readable medium of claim 55, wherein the rate of transmission of one OOK OFDM symbol of the MAC frame of the WUR frame is set to the rate of transmission of 62.5 kilobits per second for the low data rate or the rate of transmission of 250 kilobits per second for the high data rate.(¶ 0055 (wake up radio frame), ¶ 0089 – 0090 (OOK modulation of the WUR frame) and latter part of  ¶ 0079, indicates a low data rate of 62.5 kb/s and 250kbs for high data rates).


2.	Claims 33, 39 and 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0077641 A1) in view of Shellhammer et al. (US 2019/0082385 A1, the provisional application 62/557,123 date is relied on for support, a copy of this provisional application and Drawings was included in the previous rejection for the applicant consideration), Huang et al. (US 2020/0178178 A1, the foreign application date of JP-2017-165789 dated August 30 2017 is relied on , a copy of the translated document with highlighted pertinent paragraphs is included for the applicant consideration) and Liu et al (US 2018/0184379 A1, the provisional application date of 62/512, 748 date is relied on a copy of the specification was included for the applicant consideration in the previous office action).
	Claim 33, Yang in view of Shellhammer and Huang discloses: :  The apparatus of claim 31 (See rejected claim 31).
Yang in view of Shellhammer and Huang does not disclose: wherein the WUR frame comprises one or more resource units at a center of a multi-user, orthogonal frequency-division multiple 2Appl. No. 16/130,646Docket No.: 1020.3646 Reply to Office Action of June 16, 2020TC/A.U. 2463 access (OFDMA) modulated signal, at least a second WUR frame to transmit on a contiguous channel bandwidth with OOK OFDM symbols on a sub-band of the contiguous channel bandwidth.
In the same field of endeavor Liu discloses: wherein the WUR packet comprises one or more resource units at a center of a multi-user (figure 3, one of the wake up signal is centered in the middle of the bandwidth), orthogonal frequency- 2Appl. No. 16/130,646Docket No.: AA3646 Preliminary AmendmentDecember 4, 2018 division multiple access (OFDMA) modulated signal, at least a second WUR frame to transmit on a contiguous channel bandwidth with OOK OFDM symbols on a sub-band of the contiguous channel bandwidth.  (see figure 3 and 5B, the wake up signal can be on contiguous bandwidth, that is spanning the entire bandwidth,¶ 0008 clearly discloses OFDM modulated technology whereby the wakeup signal is modulated with OOK modulation. Support is on slide 4 and 6 of provisional application 62/512,748).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s system in view of Shellhammer, Huang and Liu. The motivation for making the above modification would have been to provide for efficient wake up signal communication by activating main radios on multiple communication devices in WLAN (¶ 0007 of Liu).

[See also additional reference of Suh et al. (US 2018/0302901 A1), figure 3, whereby in a 20 MHZ bandwidth WUR can be placed at the center frequency in the OFDM technology with OOK modulation ¶ 007, ¶ 0032 and ¶ 0038]


Claims 39 and 56 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 33.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463